DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-8,10,11,13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20100162624 A1) in view of Martin (US 20180007845 A1). 
Regarding claim 1: Bradley teaches A method of growing a vegetative plant (Abstract, “A capillary hydration system and method for facilitating the growth of plants are provided”), the method comprising the steps of: positioning an immature portion of a plant in a growth pod (Paragraph 10, “The plant receiving depressions are filled with plant growth substrate and a seed”), positioning the growth pod (20) in an aperture (32) of a cap (14) comprising a material that prevents the transmission of light through the cap (Paragraph 11 “The cover may be tinted various colors or may be opaque”), supporting the cap on a housing comprising a material that prevents the transmission of light through the housing (Paragraph 67 “opaque surface of base 12”), placing a liquid nutrient solution in the housing, such the upper surface of the liquid nutrient solution is lower than the lower surface of the growth pod (Paragraph 68 “reservoir 16 is filled to a convenient level of nutrient solution such that it will not overflow. The insert portion 20 is then removably attached to base 12, such that capillary openings 48 of plant receiving depressions 22 are in liquid communication with the nutrient solution located in the reservoir 16.”), subjecting the plant to light (Paragraph 55 “In one exemplary embodiment, capillary hydration unit 10 may further comprise a lighting mechanism”).
Bradley fails to teach monitoring the growth of the plant until growth sufficient for harvesting is achieved, harvesting portions of the plant on an intermittent basis, and reapplying nutrient solution to provide continuous growth of the plant such that the plant continues to grow and provide multiple yields.
However, Martin teaches monitoring the growth of the plant until growth sufficient for harvesting is achieved (Paragraph 180 “For example, the system may be configured to monitor the growth of the plant using a digital camera and image processing software to determine an appropriate time to cut off the main stalk of the plant.”), harvesting portions of the plant on an intermittent basis (Paragraph 75 “to enable multiple harvests per year”), and reapplying nutrient solution to provide continuous growth of the plant (Paragraph 267 “Accordingly, the system may be performing actions such as, for example, introducing moisture, oxygen, nutrients, and/or the like into a root zone”) such that the plant continues to grow and provide multiple yields “Paragraph 75 “plant light cycles are artificially manipulated to enable multiple harvests per year”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by Bradley with the monitoring and harvesting as taught by Martin so as to efficiently grow and harvest year round, therefore achieving the predictable result of a method which optimizes the output of vegetation.
Regarding claim 2, the modified reference teaches the limitations of claim 1 as shown above.
Bradley further teaches adding a liquid impervious liner (68) to the housing (12) prior to placing the liquid nutrient solution in the housing such that the housing supports the liner and the liner retains the liquid nutrient solution (Best illustrated in Fig. 8).
Regarding claim 4, the modified reference teaches the limitations of claim 1 as shown above.
Bradley further teaches wherein a portion of the root structure of the plant is permitted to grow to be directly submersed in the liquid nutrient solution (Paragraph 68 “As discussed herein, in one exemplary embodiment, the roots of the plant may grow through capillary openings 48 to be in direct liquid communication with the nutrient solution”).
Regarding claim 5, the modified reference teaches the limitations of claim 1 as shown above.
Bradley further teaches wherein a portion of the root structure is permitted to grow to extend between the bottom of the growth pod and the top surface of the nutrient solution to be exposed to air within the chamber (Paragraph 54 “However, upper opening 32 may be any size and/or shape that is suitable to provide for air circulation.”, Paragraph 68 “As discussed herein, in one exemplary embodiment, the roots of the plant may grow through capillary openings 48 to be in direct liquid communication with the nutrient solution.”).  
Regarding claim 6, the modified reference teaches the limitations of claim 1 as shown above.
Bradley further teaches wherein a portion of the root structure of the plant is exposed to air within the chamber to take oxygen from the air within the chamber (Paragraph 54 “However, upper opening 32 may be any size and/or shape that is suitable to provide for air circulation.”)
Regarding claim 7, the modified reference teaches the limitations of claim 1 as shown above.
Bradley further teaches wherein a portion of the root structure of the plant is exposed to air within the chamber such that the root structure takes in nutrients that are positioned in the air through evaporation of the solution (Paragraph 54 “However, upper opening 32 may be any size and/or shape that is suitable to provide for air circulation.”, Paragraph 68 “As discussed herein, in one exemplary embodiment, the roots of the plant may grow through capillary openings 48 to be in direct liquid communication with the nutrient solution”).
Regarding claim 8, the modified reference teaches the limitations of claim 1 as shown above.
Bradley fails to teach wherein the plant is subject to light intermittently.
However, Martin teaches wherein the plant is subject to light intermittently (Paragraph 112 “In an embodiment, the LEDs 506 can all be individually dimmable so that the system can turn control the light spectrum available to the plant based on the type of plant or the stage of growth”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by Bradley with the intermittent lighting as disclosed by Martin, so as to vary the lighting on the plant as required by either the type of plant or it’s stage of growth, therefore achieving the predictable method of optimizing the vegetation growth. 
Regarding claim 10, the modified reference teaches the limitations of claim 1 as shown above.
Bradley fails to teach wherein the growing conditions of the plant are monitored.
However, Martin teaches wherein the growing conditions of the plant are monitored (Paragraph 157 “As discussed above, plant growing systems disclosed herein are desirably configured to monitor a plurality of environmental parameters within a canopy zone and/or root zone, and to use that monitored data as active feedback to make adjustments to the environment to promote efficient and/or accelerated plant growth.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided vegetation growing system of Bradley with the monitoring system taught by Martin so as to insure that the vegetation was growing healthily at any point in time, therefore achieving the predictable result of a method that optimizes vegetation growth. 
Regarding claim 11, the modified reference teaches the limitations of claim 1 as shown above.
Bradley fails to teach wherein the growing conditions are varied to account for the type of plant.
However, Martin teaches wherein the growing conditions are varied to account for the type of plant (Paragraph 122 “In an embodiment, the LEDs 506 can all be individually dimmable so that the system can turn control the light spectrum available to the plant based on the type of plant or the stage of growth.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided vegetation growing system as disclosed by Bradley with the varying growing conditions as taught by Martin so as to increase the likelihood that the plant grows as intended, therefore achieving the predictable method of optimizing vegetation growth. 
Regarding claim 13, the modified reference teaches the limitations of claim 1 as shown above.
Bradley fails to teach wherein the plant is a fruit-bearing plant.
However, Martin teaches wherein the plant is a fruit-bearing plant (see tomatoes in Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by Bradley with the fruit-bearing plant as taught by Martin so as to create nutrient-efficient food growing system therefore achieving the predictable result of a cost-effective method. 
Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20100162624 A1) and Martin (US 20180007845 A1) as applied to claim 1 above, and further in view of Walker (US 4079547 A). 
Regarding claim 3, the modified reference teaches the limitations of claim 1 as shown above.
Bradley fails to teach wherein the liquid nutrient solution is positioned such that the concentration of the nutrients vary through the depth of the nutrient solution.
However, Walker teaches wherein the liquid nutrient solution is positioned such that the concentration of the nutrients vary through the depth of the nutrient solution (Utilizing sheets 161,162,163,164 results in concentration of the nutrient varying through the depth of the nutrient solution). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by Bradley with the varying nutrient sheets to depth as disclosed by Walker so as to vary the concentration levels of the nutrients according the depth of the nutrient solution, therefore achieving the predictable result of vegetation obtaining more nutrients as they grow farther into the nutrient solution. 
Regarding claim 12, the modified reference teaches the limitations of claim 1 as shown above.
Bradley fails to teach wherein the concentration of nutrients is controlled by nutrient retention beads positioned in the chamber.
However, Walker teaches wherein the concentration of nutrients is controlled by nutrient retention beads (167,168) positioned in the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by Bradley with the nutrient retention beads as taught by Walker so as to vary the nutrient concentration levels, therefore achieving the predictable result of a method in which nutrient can be easily controlled depending on the type of plant or growth stage of plant.  
Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20100162624 A1) in view of Ikumoto (WO 9717835 A1), Martin (US 20180007845 A1), and Walker (US 4079547 A).
Regarding claim 19: Bradley teaches A method of growing a vegetative plant (Abstract, “A capillary hydration system and method for facilitating the growth of plants are provided”) , the method comprising the steps of: positioning an immature portion of a plant in a growth pod (Paragraph 10, “The plant receiving depressions are filled with plant growth substrate and a seed”), positioning the growth pod (20) in an aperture (32) of a cap (14) comprising a material that prevents the transmission of light through the cap (Paragraph 11 “The cover may be tinted various colors or may be opaque”), forming a chamber by supporting the cap on a housing comprising a material that prevents the transmission of light through the housing (Fig. 1, Paragraph 67 “opaque surface of base 12”), placing a liquid nutrient solution in the housing, such the upper surface of the liquid nutrient solution is lower than the lower surface of the growth pod (Paragraph 68 “reservoir 16 is filled to a convenient level of nutrient solution such that it will not overflow. The insert portion 20 is then removably attached to base 12, such that capillary openings 48 of plant receiving depressions 22 are in liquid communication with the nutrient solution located in the reservoir 16.”), subjecting the plant to light (Paragraph 55 “In one exemplary embodiment, capillary hydration unit 10 may further comprise a lighting mechanism”).
Bradley fails to explicitly teach an air gap between the lower surface of the growth pod and the upper surface of the liquid nutrient solution.
However, Ikumoto teaches an air gap between the lower surface of the growth pod (3) and the upper surface of the liquid nutrient solution (7, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growing apparatus as disclosed by Bradley with the air gap as taught by Ikumoto so as to optimize the nutrient solution due to decreasing the likelihood that there are significant evaporative losses of the nutrient solution.
Modified Bradley fails to teach monitoring the growth of the plant until growth sufficient for harvesting is achieved, harvesting portions of the plant on an intermittent basis, and reapplying nutrient solution to provide continuous growth of the plant such that the plant continues to grow and provide multiple yields.
However, Martin teaches monitoring the growth of the plant until growth sufficient for harvesting is achieved (Paragraph 180 “For example, the system may be configured to monitor the growth of the plant using a digital camera and image processing software to determine an appropriate time to cut off the main stalk of the plant.”), harvesting portions of the plant on an intermittent basis (Paragraph 75 “to enable multiple harvests per year”), reapplying nutrient solution to provide continuous growth of the plant (Paragraph 267 “Accordingly, the system may be performing actions such as, for example, introducing moisture, oxygen, nutrients, and/or the like into a root zone”) such that the plant continues to grow and provide multiple yields “Paragraph 75 “plant light cycles are artificially manipulated to enable multiple harvests per year”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by modified Bradley with the monitoring and harvesting as taught by Martin so as to efficiently grow and harvest year round, therefore achieving the predictable result of a method which optimizes the output of vegetation.
Modified Bradley fails to teach wherein the liquid nutrient solution is positioned such that the concentration of the nutrients vary through the depth of the nutrient solution.
However, Walker teaches wherein the liquid nutrient solution is positioned such that the concentration of the nutrients vary through the depth of the nutrient solution (Utilizing sheets 161,162,163,164 results in concentration of the nutrient varying through the depth of the nutrient solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by modified Bradley with the varying nutrient sheets to depth as disclosed by Walker so as to vary the concentration levels of the nutrients according the depth of the nutrient solution, therefore achieving the predictable result of vegetation obtaining more nutrients as they grow farther into the nutrient solution.
Regarding claim 20: the modified reference teaches the limitations of claim 19 as shown above.
Modified Bradley further teaches adding a liquid impervious liner (68) to the housing (12) prior to placing the liquid nutrient solution in the housing such that the housing supports the liner and the liner retains the liquid nutrient solution (Best illustrated in Fig. 8).
Regarding claim 21: the modified reference teaches the limitations of claim 19 as shown above.
Modified Bradley further teaches wherein a portion of the root structure of the plant is permitted to grow to be directly submersed in the liquid nutrient solution (Paragraph 68 “As discussed herein, in one exemplary embodiment, the roots of the plant may grow through capillary openings 48 to be in direct liquid communication with the nutrient solution”).
Regarding claim 22: the modified reference teaches the limitations of claim 19 as shown above.
Modified Bradley further teaches wherein a portion of the root structure is permitted to grow to extend between the bottom of the growth pod and the top surface of the nutrient solution to be exposed to air within the chamber (Paragraph 54 “However, upper opening 32 may be any size and/or shape that is suitable to provide for air circulation.”, Paragraph 68 “As discussed herein, in one exemplary embodiment, the roots of the plant may grow through capillary openings 48 to be in direct liquid communication with the nutrient solution.”).  
Regarding claim 23: the modified reference teaches the limitations of claim 19 as shown above.
Modified Bradley further teaches wherein a portion of the root structure of the plant is exposed to air within the chamber to take oxygen from the air within the chamber (Paragraph 54 “However, upper opening 32 may be any size and/or shape that is suitable to provide for air circulation.”).
Regarding claim 24: the modified reference teaches the limitations of claim 19 as shown above.
Modified Bradley further teaches wherein a portion of the root structure of the plant is exposed to air within the chamber such that the root structure takes in nutrients that are positioned in the air through evaporation of the solution (Paragraph 54 “However, upper opening 32 may be any size and/or shape that is suitable to provide for air circulation.”, Paragraph 68 “As discussed herein, in one exemplary embodiment, the roots of the plant may grow through capillary openings 48 to be in direct liquid communication with the nutrient solution.”).
Regarding claim 25: the modified reference teaches the limitations of claim 19 as shown above.
Modified Bradley fails to teach wherein growing conditions are varied to account for a type of plant.
However, Martin teaches wherein the growing conditions are varied to account for the type of plant (Paragraph 122 “In an embodiment, the LEDs 506 can all be individually dimmable so that the system can turn control the light spectrum available to the plant based on the type of plant or the stage of growth.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided vegetation growing system as disclosed by modified Bradley with the varying growing conditions as taught by Martin so as to increase the likelihood that the plant grows as intended, therefore achieving the predictable method of optimizing vegetation growth.
Regarding claim 26: the modified reference teaches the limitations of claim 19 as shown above.
Modified Bradley fails to teach wherein the concentration of nutrients is controlled by nutrient retention beads positioned in the chamber.
However, Walker teaches wherein the concentration of nutrients is controlled by nutrient retention beads (167,168) positioned in the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vegetation growing system as disclosed by modified Bradley with the nutrient retention beads as taught by Walker so as to vary the nutrient concentration levels, therefore achieving the predictable result of a method in which nutrient can be easily controlled depending on the type of plant or growth stage of plant.  
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-10 that the Bradley reference does not teach the growth pod positioned in an aperture of a cap and instead teaches that the portion is positioned below the cover, and not in the opening 32. Examiner respectfully disagrees, as the claim is broad in the fact that Marriam Webster’s definition of the term “in” is “to or toward the inside, especially of a house or other building”. As the growth pod (20) of Bradley is positioned within the interior of the aperture of a cap (14), Bradley teaches the limitations as currently recited. 
Applicant argues on page 10 that Walker “fails to teach a nutrient solution”. Examiner respectfully disagrees, as Walker teaches Col 3 lines 22-24, “In the embodiment shown in FIG. 6, a water reservoir may be created in the bottom portion of envelope 112”. As water is a nutrient solution for plants, this limitation is taught. 
Applicant argues that Walker fails to teach “wherein the liquid nutrient solution is positioned such that the concentration of the nutrients vary through the depth of the nutrient solution” because the nutrients are progressively dissolved as the plant grows as opposed to being dissolved in a nutrient solution. Examiner respectfully disagrees, as this does not commensurate with the scope of the claims and the limitations do not consider how the nutrients are dissolved. Therefore this limitation is taught. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619